                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                         AT NASHVILLE

JOSHUA GARTON,                                         )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )      Case No. 3:21-cv-00338
                                                       )      Judge Aleta A. Trauger
W. RAY CROUCH, et al.,                                 )
                                                       )
        Defendants.                                    )


                               DEFENDANTS’ MOTION TO DISMISS


        Pursuant to Fed. R. Civ. P. Rule 12(b)(1) and (6), Defendants Bradley Nealon, Russell

Winkler, Joshua Melton, Joseph Craig, and Andrew Vallee 1 (“TBI Defendants”) move to dismiss

Plaintiff’s Complaint for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted. Plaintiff filed the instant action against Defendants for malicious prosecution

under 42 U.S.C. § 1983 and Tennessee common law, false arrest under 42 U.S.C. § 1983, First

Amendment retaliation under 42 U.S.C. § 1983, and civil conspiracy. See generally DE 1. Plaintiff’s

First Amendment retaliation claim is barred by the Rooker-Feldman doctrine, as a state court judge

already ruled that Plaintiff’s Facebook post was not protected speech under the First Amendment.

Plaintiff is also unable to state a cognizable claim against Defendants Nealon, Winkler, Melton, and

Vallee for malicious prosecution under 42 U.S.C. § 1983 and Tennessee common law because they

did not participate in or influence the decision to prosecute Plaintiff. These defendants were also not

involved in obtaining the arrest warrant and did not arrest Plaintiff; therefore, Plaintiff’s claim for

false arrest against Defendants Nealon, Winkler, Melton and Vallee fails.

        In support of their Motion to Dismiss, Defendants rely on the memorandum of law filed


1 At the time of filing, Defendant David Rausch has not been served. Plaintiff attempted to serve Defendant Rausch by
mailing a copy of the summons and complaint via certified mail; however, the mailing was returned to the sender, Mr.
Horwitz, by the United States Postal Office. (See DE 19, 19-1, 19-2, and 19-3).
     Case 3:21-cv-00338 Document 25 Filed 06/18/21 Page 1 of 2 PageID #: 499
contemporaneously herewith.


                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             s/ AMANDA JORDAN
                                             AMANDA JORDAN, BPR #29243
                                             MEGHAN MURPHY, BPR #34061
                                             Senior Assistant Attorneys General
                                             Civil Law Division
                                             P.O. Box 20207
                                             Nashville, Tennessee 37202-0207
                                             Office: 615-532-5070
                                             Fax: 615-532-2541
                                             amanda.jordan@ag.tn.gov

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies on June 18, 2021, a true and accurate copy of the
foregoing was filed electronically and sent by way of the Court’s electronic filing system to:

       DANIEL A. HORWITZ
       LINDSAY B. SMITH
       Horwitz Law, PLLC
       4016 Westlawn Drive
       Nashville, TN 37209
       Attorney for Plaintiff

       MARY ELIZABETH MCCULLOHS
       Senior Assistant Attorney General
       Office of the Attorney General
       P.O. Box 20207
       Nashville, TN 37202-0207
       Attorney for Defendant W. Ray Crouch

       ROSS SMITH
       Farrar & Bates, LLP
       12 Cadillac Drive, Suite 480
       Brentwood, TN 37027
       Attorney for Defendants City of Dickson and Donald Arnold

                                                       s/ AMANDA JORDAN
                                                       AMANDA JORDAN
                                                       Senior Assistant Attorney General

                                     2
    Case 3:21-cv-00338 Document 25 Filed 06/18/21 Page 2 of 2 PageID #: 500
